PER CURIAM.
The former husband, Samir Haddad, appeals the final judgment of dissolution of marriage to his former wife, Yasmin Khan. *525Haddad has raised eight issues on appeal. We affirm.
Because Haddad has not provided us with a transcript of the proceedings, our review is limited to the pleadings, the judgment dissolving the marriage and other matters contained in the record. As the appellant, Haddad has the burden of demonstrating error. “In the absence of an adequate transcript on appeal, a judgment that is not fundamentally erroneous must be affirmed.” See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Mayfield v. Mayfield, 929 So.2d 671, 672-73 (Fla. 5th DCA 2006). Nor has Haddad complied with Florida Rule of Appellate Procedure 9.200(b)(4), which governs the preparation of a record when no transcript of the proceedings is available.
Because no reversible error has been demonstrated from the record provided to us, we affirm.
Affirmed.